DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23, 27, and 29-42 are objected to because of the following informalities:  
In Claim 23, “determining a calibration value for at 13least one of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), Diastolic 14pressure (Pd)” should read “determining a calibration value for at 13least one of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), and Diastolic 14pressure (Pd)”.  
In Claim 27, “determining a calibration value for at 13least one of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), Diastolic 14pressure (Pd)” should read “determining a calibration value for at 13least one of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), and Diastolic 14pressure (Pd)”.  
In Claims 29-42, the preamble ending with “wherein” should have a comma before the word “wherein”.
In Claim 32, there is an extra space between the clauses “plurality of harmonic values” and “by the FSUB value”.
In Claim 33, “wherein the processing system is 2configured to divides the H2 value by the FSUB value” should read “wherein the processing system is 2configured to divide the H2 value by the FSUB value”.
In Claim 36, “The method of claim 27 the digital processing system” should read “The method of claim 27, wherein the digital processing system”.
In Claim 39, there is an extra space between the clauses “plurality of harmonic values” and “by the FSUB value”.
In Claim 40, “wherein the processing system is 2configured to divides the H2 value by the FSUB value” should read “wherein the processing system is 2configured to divide the H2 value by the FSUB value”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 27, and 29-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites the limitation “wherein the digital processing system is designed to calculate a value of a 17function of variables comprising: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from the 19signal; 20wherein said function is referred to herein as the FSUB function, and the value of the 21FSUB function is referred to herein as the FSUB value”. However, the only FSUB equation given in the specification (in [0075]) does not contain a plurality of harmonic 18values. Although [0071] and [0073] disclose that the FSUB function can involve a plurality of harmonic values, there is no equation or explanation on how exactly the plurality of FSUB values are used in the function. This “black box” equation contrasts with [0075], where it is clear the applicant has possession of the FSUB equation involving a single harmonic. It is also unclear how in "some embodiments" there is not a plurality of harmonic values, such as in [0075], if the FSUB function must account for a plurality of harmonic values as stated in the claim. Thus, there is no clear evidence that the inventor or a joint inventor at the time of application had possession of the claimed clause “wherein the digital processing system is designed to calculate a value of a 17function of variables comprising: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from the 19signal; 20wherein said function is referred to herein as the FSUB function, and the value of the 21FSUB function is referred to herein as the FSUB value”.
Claims 29-35 are rejected by virtue of dependence on Claim 23.
Claim 27 recites the limitation “the digital processing system calculating a value of a 17function of variables comprising: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from a sensor sensing the 19signal; 20wherein said function is referred to herein as the FSUB function, and the value of the 21FSUB function is referred to herein as the FSUB value”. However, the only FSUB equation given in the specification (in [0075]) does not contain a plurality of harmonic 18values. Although [0071] and [0073] disclose that the FSUB function can involve a plurality of harmonic values, there is no equation or explanation on how exactly the plurality of FSUB values are used in the function. This “black box” equation contrasts with [0075], where it is clear the applicant has possession of the FSUB equation involving a single harmonic. It is also unclear how in "some embodiments" there is not a plurality of harmonic values, such as in [0075], if the FSUB function must account for a plurality of harmonic values as stated in the claim. Thus, there is no clear evidence that the inventor or a joint inventor at the time of application had possession of the claimed clause “the digital processing system calculating a value of a 17function of variables comprising: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from a sensor sensing the 19signal; 20wherein said function is referred to herein as the FSUB function, and the value of the 21FSUB function is referred to herein as the FSUB value”.
Claims 36-42 are rejected by virtue of dependence on Claim 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27, and 29-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “wherein the digital processing system is designed to calculate a value of a 17function of variables comprising: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from the 19signal”. This is a Markush group, and should thus use the transitional phrase “consisting of” instead of “comprising”. See MPEP 2111.03. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the digital processing system is designed to calculate a value of a 17function of variables consisting of: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from a sensor sensing the 19signal”.
Claims 29-35 are rejected by virtue of dependence on Claim 23.
Claim 27 recites the limitation “the digital processing system calculating a value of a 17function of variables comprising: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from a sensor sensing the 19signal”. This is a Markush group, and should thus use the transitional phrase “consisting of” instead of “comprising”. See MPEP 2111.03. For the purposes of substantive examination, the examiner is interpreting this limitation as “the digital processing system calculating a value of a 17function of variables consisting of: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from a sensor sensing the 19signal”.
Claims 36-42 are rejected by virtue of dependence on Claim 27.

Claim 30 recites the limitation "wherein said plurality of harmonic values 24comprises the H2 value".  There is insufficient antecedent basis for this limitation in the claim. Although Claim 23 discloses a plurality of harmonic values, there is no previous mention of an H2 value. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein said plurality of harmonic values 24comprises an H2 value”.
Claim 31 recites the limitation "wherein said plurality of harmonic values 24comprises the H3 value".  There is insufficient antecedent basis for this limitation in the claim. Although Claim 23 discloses a plurality of harmonic values, there is no previous mention of an H3 value. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein said plurality of harmonic values 24comprises an H3 value”.
Claim 37 recites the limitation "wherein said plurality of harmonic values 24comprises the H2 value". There is insufficient antecedent basis for this limitation in the claim. Although Claim 23 discloses a plurality of harmonic values, there is no previous mention of an H2 value. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein said plurality of harmonic values 24comprises an H2 value”.
Claim 38 recites the limitation "wherein said plurality of harmonic values 24comprises the H3 value". There is insufficient antecedent basis for this limitation in the claim. Although Claim 23 discloses a plurality of harmonic values, there is no previous mention of an H3 value. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein said plurality of harmonic values 24comprises an H3 value”.


Response to Arguments
Applicant’s arguments, see page 3, filed 01/27/2022, with respect to the specification have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Applicant’s arguments, see pages 3-4, filed 01/27/2022, with respect to Claims 23 and 27 have been fully considered and are persuasive. The objection of Claims 23 and 27 has been withdrawn. 
Applicant’s arguments, see pages 3-4, filed 01/27/2022, with respect to Claims 23 and 27 have been fully considered and are persuasive. The rejection of Claims 23 and 27 under 35 U.S.C. §. 112(b) has been withdrawn. 
Applicant’s arguments, see page 5, filed 01/27/2022, with respect to the rejection(s) of Claims 23 and 27 under 35 U.S.C. §. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Roteliuk and Russell.
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claims 23 and 27 under 35 U.S.C. § 101, the applicant has argued that claims 23 and 27 are amended to require the digital processing system to implement the method steps, as well as amending the claims to recite a transducer. The examiner acknowledges this change, but when viewed as a whole, this is not enough to cause the claim to amount to significantly more than the abstract idea recited. A transducer designed to generate a signal, wherein the digital processing system receives the signal generated by the transducer, still amounts to extra-solution activity of data gathering, as is expounded on below in the 35 U.S.C. §. 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 recites a system for estimating values of hemodynamic parameters of a subject, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind.12 For example, determining a calibration value for at 13least one of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), Diastolic 14pressure (Pd), from calibration sensor data obtained from a sensor sensing 15a subject encompasses a person manually/mentally calculating a calibration value from data obtained from a sensor. Similarly,16SimilarS calculating a value of a 17function of variables comprising: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from the 19signal encompasses a person manually/mentally calculating a value of a 17function of variables comprising these specific variables. Finally,22 to calculating hemodynamic values of at least 23one hemodynamic parameter using said FSUB value and said calibration value encompasses a person manually/mentally calculating hemodynamic values of at least 23one hemodynamic parameter using said FSUB value and said calibration value. This judicial exception is not integrated into a practical application because the additional elements recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. For example, a transducer designed to generate a signal comprising plural sampled values correlated to 7arterial pressure in the subject does not add more than insignificant extra-solution activity to the judicial exception, as it is an means for mere data gathering, and thus incidental to the primary process and merely a nominal or tangential addition to the claim. See MPEP 2106.05(g), In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28, and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966.  8A digital processing system comprising a digital processing unit and digital memory for 9processing digital data, 10wherein said digital processing system and the transducer are configured so that the 11digital processing system receives the signal generated by the transducer, wherein the processing system is designed to store or transmit the calculated 25hemodynamic values, and wherein said digital processing system is configured for executing the abstract idea do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
There are no other additional elements that amount to significantly more than the judicial exception. Again, the clause “a transducer designed to generate a signal comprising plural sampled values correlated to arterial pressure in the subject” discloses a means for mere data gathering, which is incidental to the primary process and merely a nominal or tangential addition to the claim. In addition, a transducer is well-understood, routine, conventional activity in the art, as disclosed by the applicant’s own specification ([0028]). There are no inventive concepts recited because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 24
Claim 27 recites a method for estimating values of hemodynamic parameters of a subject, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, determining a calibration value for at 13least one of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), Diastolic 14pressure (Pd), from calibration sensor data obtained from a sensor sensing 15a subject encompasses a person manually/mentally calculating a calibration value from data obtained from a sensor. Similarly,16SimilarS calculating a value of a 17function of variables comprising: MAP; PP; and a plurality of harmonic 18values of a Discrete Fourier Transform (DFT) of tracking sensor data obtained from the 19signal encompasses a person manually/mentally calculating a value of a 17function of variables comprising these specific variables. Finally,22 to calculating hemodynamic values of at least 23one hemodynamic parameter using said FSUB value and said calibration value encompasses a person manually/mentally calculating hemodynamic values of at least 23one hemodynamic parameter using said FSUB value and said calibration value. This judicial exception is not integrated into a practical application because the additional elements recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. For example, the transducer generating a signal comprising plural sampled values correlated to arterial 4pressure in the subject does not add more than insignificant extra-solution activity to the judicial exception, as it is an example of mere data gathering, and thus incidental to the primary process and merely a nominal or tangential addition to the claim. See MPEP 2106.05(g), In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28, and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966. A digitalPage 1 of 3SENS0018-PCTUS3 processing system comprising a digital processing unit and digital memory for processing digital 2data, wherein said digital processing system and the transducer are configured so that the 6digital processing system receives the signal generated by the transducer, wherein the processing system stores or transmits the calculated hemodynamic values, and wherein said digital processing system is configured for executing the method do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
There are no other additional elements that amount to significantly more than the judicial exception. Again, the clause “the transducer generating a signal comprising plural sampled values correlated to arterial pressure in the subject” discloses a means for mere data gathering, which is incidental to the primary process and merely a nominal or tangential addition to the claim. In addition, a transducer is well-understood, routine, conventional activity in the art, as disclosed by the applicant’s own specification ([0028]). There are no inventive concepts recited because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  24
Claim 29 recites wherein the digital processing system is designed to compute values from (1) values of the DFT of the tracking sensor data and (2) the FSUB value of the FSUB function. As computing values from (1) values of the DFT of the tracking sensor data and (2) the FSUB value of the FSUB function can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 30 recites wherein said plurality of harmonic values 24comprises the H2 value. There are no elements that further integrate the abstract idea of Claim 23 into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 31 recites wherein said plurality of harmonic values 26comprises the H3 value. There are no elements that further integrate the abstract idea of Claim 23 into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 32 recites wherein the processing system is configured to divide each one of the plurality of harmonic values by the FSUB value. As dividing each one of the plurality of harmonic values by the FSUB value can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 33 recites wherein the processing system is 2configured to divides the H2 value by the FSUB value. As dividing the H2 value by the FSUB value can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 34 recites wherein the FSUB function outputs a real 4number. As outputting a real 4number from a calculated function can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 35 recites wherein the transducer comprises a diode. This is a further limitation on an element that amounts to extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 36 recites the digital processing system computing 7values from (1) values of the DFT of the tracking sensor data and (2) the FSUB value of the 8FSUB function. As computing 7values from (1) values of the DFT of the tracking sensor data and (2) the FSUB value of the 8FSUB function can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 37 recites wherein said plurality of harmonic values 24comprises the H2 value. There are no elements that further integrate the abstract idea of Claim 23 into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 38 recites wherein said plurality of harmonic values 26comprises the H3 value. There are no elements that further integrate the abstract idea of Claim 23 into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 39 recites wherein the processing system is configured to divide each one of the plurality of harmonic values by the FSUB value. As dividing each one of the plurality of harmonic values by the FSUB value can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 40 recites wherein the processing system is 2configured to divides the H2 value by the FSUB value. As dividing the H2 value by the FSUB value can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 41 recites wherein the FSUB function outputs a real 4number. As outputting a real 4number from a calculated function can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 42 recites wherein the transducer comprises a diode. This is a further limitation on an element that amounts to extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The clause transducer comprising a diode discloses a means for mere data gathering, which is incidental to the primary process and merely a nominal or tangential addition to the claim. In addition, a transducer comprising a diode is well-understood, routine, conventional activity in the art, as disclosed by Obata et al (US 20170346457 A1; [0002]). The claim is not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 27, 29-34, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over by Roteliuk et al (US 2005/0124903 A1, hereinafter Roteliuk) in view of Russell et al (US 2003/0135124 Al, filed in applicant 04/23/2020 IDS, hereinafter Russell).
Regarding Claim 23, Roteliuk discloses a system for estimating values of hemodynamic parameters 5of a subject, comprising: 
6a transducer designed to generate a signal (Elements 100 and 200, Fig. 2, [0070]) comprising plural sampled values correlated to 7arterial pressure in the subject (“a conventional pressure sensor 100 is mounted on a catheter 110, which is inserted in an artery 120”, [0069]); 
8a digital processing system (Element 300, Fig. 2) comprising a digital processing unit (“which includes one or more processors”, [0070]) and digital memory for 9processing digital data (“The output from the ADC 304 will be the discrete pressure signal P(k), whose values may be stored in conventional memory circuitry”, [0070]); 
10wherein said digital processing system and the transducer are configured so that the 11digital processing system receives the signal generated by the transducer (“The signals from the sensors 100, 200 are passed via any known connectors as inputs to a processing system 300”, [0070]); 
12wherein the digital processing system is designed to determine a calibration value (“Calibration constant K”, [0058]; “K=CO-cal/ (V∙HR)”, [0059]) for at 13least one of Mean Arterial Pressure (MAP), Pulse Pressure (PP), Systolic pressure (Ps), Diastolic 14pressure (Pd) (“V=H1/Pavg or H2/Pavg”, [0064]; H1 and H2 are “Fourier transforms of a measured pressure signal P(t) over [a] cardiac cycle”, [0056]; Pavg is mean arterial pressure, [0056]; these are all used to get a calibration value K; also, V can be written in terms of K and V comprises MAP), from calibration sensor data obtained from a sensor sensing 15a subject (“an invasive technique such as catheterization is used to determine K”, [0065]; this catheter data would be the calibration sensor data, and the catheter would be the sensor);
16wherein the digital processing system is designed to calculate a value (“K-σp”, [0072]) of a 17function of variables comprising: MAP (Pavg is part of V, [0064]; V is part of K, [0059]); PP (“σp={max[P(k)]-min[P(k)]}/3”, [0050]; max pressure – min pressure is pulse pressure); and a harmonic value of a Discrete Fourier Transform (DFT) (“the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component”, [0056]; H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; V is part of K, [0059]) of tracking sensor data obtained from the 19signal (The equation in [0072] is based on sensor data from element 200 (Fig. 2), [0070]; sensor 200 is a non-invasive sensor that is different from the catheter used to obtain calibration data); 
20wherein said function is referred to herein as the FSUB function, and the value of the 21FSUB function is referred to herein as the FSUB value (the examiner is interpreting this clause to define an function of certain variables; thus, any function with these variables can be interpreted as an FSUB function); 
22wherein the processing system is designed to calculate hemodynamic values (“evaluat[ing] the expression CO =…”, [0072]) of at least one hemodynamic parameter (“Cardiac output (CO)”, [0004]) using said FSUB value and said calibration value (“…CO=K-σp·HR”, [0072]; it is noted by the examiner that the clause “using said FSUB value and said calibration value” does not rule out one value being nested inside the other); and 
wherein the processing system is designed to store or transmit the calculated hemodynamic values (“Each estimated CO value is preferably output to any conventional display…”, [0075]).
Roteliuk discloses the claimed invention except for expressly disclosing wherein the function of variables 11comprises: a plurality of harmonic values of a Discrete 12Fourier Transform (DFT). However, Russell teaches the use of a plurality of harmonic values (“at least the first three harmonics”, Step 1005, Fig. 19) of a Discrete 12Fourier Transform (DFT) (“Processing is performed on a beat-by-beat basis and involves FFT computation of a plurality of harmonic pressure components related to the received pressure signal, preferably at least the first three”, [0149]) in computing mean aortic stroke velocities (Fig. 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Roteliuk, by adding the plurality of harmonic values of Russell, because by doing so and weighting components, a more accurate assessment could be done, as taught by Russell ([0139]-[0140], [0142], [0144]). 
Regarding Claim 27, Roteliuk discloses a method for estimating values of hemodynamic parameters of a subject, comprising using a transducer (Elements 100 and 200, Fig. 2, [0070]) and a system comprising a digitalPage 1 of 3SENS0018-PCTUS3 processing system (Element 300, Fig. 2) comprising a digital processing unit (“which includes one or more processors”, [0070]) and digital memory for 9processing digital data (“The output from the ADC 304 will be the discrete pressure signal P(k), whose values may be stored in conventional memory circuitry”, [0070]), comprising: 
3the transducer generating a signal comprising plural sampled values correlated to arterial 4pressure in the subject (“a conventional pressure sensor 100 is mounted on a catheter 110, which is inserted in an artery 120”, [0069]); 
10wherein said digital processing system and the transducer are configured so that the 11digital processing system receives the signal generated by the transducer (“The signals from the sensors 100, 200 are passed via any known connectors as inputs to a processing system 300”, [0070]); 
7the digital processing system determining a calibration value (“Calibration constant K”, [0058]; “K=CO-cal/ (V∙HR)”, [0059]) for at least one of Mean 8Arterial Pressure (MAP) Pulse Pressure (PP), Systolic pressure (Ps), Diastolic pressure (Pd), (“V=H1/Pavg or H2/Pavg”, [0064]; H1 and H2 are “Fourier transforms of a measured pressure signal P(t) over [a] cardiac cycle”, [0056]; Pavg is mean arterial pressure, [0056]; these are all used to get a calibration value K; also, V can be written in terms of K and V comprises MAP)9 from calibration sensor data obtained from a subject (“an invasive technique such as catheterization is used to determine K”, [0065]; this catheter data would be the calibration sensor data, and the catheter would be the sensor); 
10the digital processing system calculating a value (“K-σp”, [0072]) of a function of variables 11comprising: MAP (Pavg is part of V, [0064]; V is part of K, [0059]); PP (“σp={max[P(k)]-min[P(k)]}/3”, [0050]; max pressure – min pressure is pulse pressure); and a harmonic value of a Discrete Fourier Transform (DFT) (“the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component”, [0056]; H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; V is part of K, [0059])  of tracking sensor data obtained from a sensor (Elements 100 and 200, Fig. 2) sensing the signal (The equation in [0072] is based on sensor data from element 200 (Fig. 2), [0070]; sensor 200 is a non-invasive sensor that is different from the catheter used to obtain calibration data)13; 
14wherein said function is referred to herein as the FSUB function, and the value of the 15FSUB function is referred to herein as the FSUB value (the examiner is interpreting this clause to define an function of certain variables; thus, any function with these variables can be interpreted as an FSUB function); 
16the digital processing system calculating hemodynamic values (“evaluat[ing] the expression CO =…”, [0072]) of at least one hemodynamic parameter (“Cardiac output (CO)”, [0004]) using said FSUB value and said calibration value (“…CO=K-σp·HR”, [0072]; it is noted by the examiner that the clause “using said FSUB value and said calibration value” does not rule out one value being nested inside the other); and 
18the processing system storing or transmitting the calculated hemodynamic values (“Each estimated CO value is preferably output to any conventional display…”, [0075]). Roteliuk discloses the claimed invention except for expressly disclosing wherein the function of variables 11comprises: a plurality of harmonic values of a Discrete 12Fourier Transform (DFT). However, Russell teaches the use of a plurality of harmonic values (“at least the first three harmonics”, Step 1005, Fig. 19) of a Discrete 12Fourier Transform (DFT) (“Processing is performed on a beat-by-beat basis and involves FFT computation of a plurality of harmonic pressure components related to the received pressure signal, preferably at least the first three”, [0149]) in computing mean aortic stroke velocities (Fig. 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roteliuk, by adding the plurality of harmonic values of Russell, because by doing so and weighting components, a more accurate assessment could be done, as taught by Russell ([0139]-[0140], [0142], [0144]). 
Regarding Claim 2029, modified Roteliuk discloses the system of claim 23 wherein the digital processing system is 21designed to compute values from (1) values of the DFT of the tracking sensor data and (2) the 22FSUB value of the FSUB function (“The invention further relates to a computer program
loadable in a computer unit or the processing system 300 in order to execute the method of the invention.”, [0076]).  
Regarding Claim 2330, modified Roteliuk discloses the system of claim 23 wherein said plurality of harmonic values 24comprises the H2 value (“V=H1/Pavg or H2/Pavg”, [0064]).  
Regarding Claim 2531, modified Roteliuk discloses the system of claim 23. Modified Roteliuk discloses the claimed invention except for expressly disclosing wherein said plurality of harmonic values 26comprises the H3 value. However, Russell teaches the use of a plurality of harmonic values (“at least the first three harmonics”, Step 1005, Fig. 19) of a Discrete 12Fourier Transform (DFT) (“Processing is performed on a beat-by-beat basis and involves FFT computation of a plurality of harmonic pressure components related to the received pressure signal, preferably at least the first three”, [0149]) in computing mean aortic stroke velocities (Fig. 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Roteliuk, an extra calculation wherein said plurality of harmonic values 26comprises the H3 value, because because by doing so and weighting components, a more accurate assessment could be done, as taught by Russell ([0139]-[0140], [0142], [0144]).
Regarding Claim 2732, modified Roteliuk discloses system of claim 23 wherein the processing system is configured to divide each one of the plurality of harmonic values by the FSUB value (“V=H1/Pavg or H2/Pavg”, [0064]; V is part of the FSUB value).  
Regarding Claim Page 2 of 3SENS0018-PCT US333, modified Roteliuk discloses the system of claim 23 wherein the processing system is 2configured to divides the H2 value by the FSUB value (“V=H1/Pavg or H2/Pavg”, [0064]; V is part of the FSUB value).  
Regarding Claim 334, modified Roteliuk discloses the system of claim 23 wherein the FSUB function outputs a real 4number ([0072] implies K is a real number).  
Regarding Claim 636, modified Roteliuk discloses the method of claim 27 the digital processing system computing 7values from (1) values of the DFT of the tracking sensor data and (2) the FSUB value of the 8FSUB function (“The invention further relates to a computer program
loadable in a computer unit or the processing system 300 in order to execute the method of the invention.”, [0076]).  
Regarding Claim 937, modified Roteliuk discloses the method of claim 27 wherein said plurality of harmonic values 10comprises the H2 value (“V=H1/Pavg or H2/Pavg”, [0064]).  
Regarding Claim 1138, modified Roteliuk discloses the method of claim 27.  Modified Roteliuk discloses the claimed invention except for expressly disclosing wherein said plurality of harmonic values 12comprises the H3 value. However, Russell teaches the use of a plurality of harmonic values (“at least the first three harmonics”, Step 1005, Fig. 19) of a Discrete 12Fourier Transform (DFT) (“Processing is performed on a beat-by-beat basis and involves FFT computation of a plurality of harmonic pressure components related to the received pressure signal, preferably at least the first three”, [0149]) in computing mean aortic stroke velocities (Fig. 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Roteliuk, an extra calculation wherein said plurality of harmonic values 26comprises the H3 value, because because by doing so and weighting components, a more accurate assessment could be done, as taught by Russell ([0139]-[0140], [0142], [0144]). 
Regarding Claim 1339, modified Roteliuk discloses the method of claim 27 wherein the processing system is 14configured to divide each one of the plurality of harmonic values by the FSUB value.  
Regarding Claim 1540, modified Roteliuk discloses the method of claim 27 wherein the processing system is 16configured to divides the H2 value by the FSUB value  (“V=H1/Pavg or H2/Pavg”, [0064]; V is part of the FSUB value).  
Regarding Claim 1741, modified Roteliuk discloses the method of claim 27 wherein the FSUB function outputs a real 18number ([0072] implies K is a real number).  

Claims 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Roteliuk in view of Russell, and further in view of Eggers et al (US 5,928,155, hereinafter Eggers).
Regarding Claim 535, modified Roteliuk discloses the system of claim 23. Modified Roteliuk discloses the claimed invention except for expressly disclosing wherein the transducer comprises a diode. However, Eggers teaches wherein the transducer comprises a diode (Fig. 27; “front-end assembly 604 which employs a technology based upon the interaction of planar Schottky barrier diodes with analytes or analyte components”, Col. 29, lines 22-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter transducer of Roteliuk, with the catheter employing a diode of Eggers, because this is a way to detect analytes, as taught by Eggers (Col. 29, line 25).
Regarding Claim 1942, modified Roteliuk discloses the method of claim 27. Modified Roteliuk discloses the claimed invention except for expressly disclosing wherein the transducer comprises a diode. However, Eggers teaches wherein the transducer comprises a diode (Fig. 27; “front-end assembly 604 which employs a technology based upon the interaction of planar Schottky barrier diodes with analytes or analyte components”, Col. 29, lines 22-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and transducer of Roteliuk, with the catheter employing a diode of Eggers, because this is a way to detect analytes, as taught by Eggers (Col. 29, line 25).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791